Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 14, 2018

The Court of Appeals hereby passes the following order:

A19A0061. MICHAEL ANTONIO HICKMAN v. THE STATE.

      In August 2010, following a bench trial, Michael Antonio Hickman was found
guilty of aggravated assault and attempting to commit hijacking of a motor vehicle, for
which he was sentenced, as a recidivist, to twenty years in prison for the aggravated
assault count and a consecutive five-year prison term for the criminal attempt count.
Hickman’s convictions were affirmed on appeal. Hickman v. State, 311 Ga. App. 544
(716 SE2d 597) (2011). In August 2016, Hickman filed a motion to vacate a void
sentence, asserting generally that his sentences were beyond what the law allows. The
trial court denied the motion, and Hickman filed this direct appeal.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year after
its imposition or within 120 days after remittitur following a direct appeal, whichever
is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010). Once this
statutory period expires, a trial court may modify only a void sentence. Id. A
sentence is void if the court imposes punishment that the law does not allow. Jones
v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence falls within the
statutory range of punishment, it is not void and is not subject to modification beyond
the time provided in § 17-10-1 (f). See id. A direct appeal does not lie from the denial
of a motion to modify a sentence filed outside the statutory time period unless the
motion raises a colorable claim that the sentence is, in fact, void. Frazier, 302 Ga.
App. at 348.
      Here, Hickman has not raised a colorable claim that his sentences are in fact
void. Hickman merely asserts the sentences imposed were not allowed by law without
any supporting argument. However, each of Hickman’s sentences to do exceed the
statutory maximum sentence.      See OCGA § 16-5-21 (a person convicted of
aggravated assault may be punished by imprisonment for not more than twenty years);
OCGA §§ 16-4-1 and 16-5-44.1 (a person convicted of attempt to commit hijacking
of a motor vehicle may be punished by imprisonment of not more than twenty years).
Accordingly, Hickman is not entitled to a direct appeal, and this appeal is hereby
DISMISSED.



                                      Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                08/14/2018
                                              I certify that the above is a true extract f rom
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                            , Clerk.